ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Aaron Frank Biber’s guilty plea to and conviction of first-degree criminal sexual conduct constitutes conclusive proof under Rule 19, Rules on Lawyers Professional Responsibility (RLPR), of professional misconduct warranting public discipline, namely, a violation of Minn. R. Prof. Conduct 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer). Respondent has waived his procedural rights under Rule 14, RLPR, admits the allegations of the petition, and agrees to be disbarred.
The court has independently reviewed the file and agrees with the recommended disposition.
Based upon the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Aaron Frank Biber is disbarred, effective as of the date of filing of this order.
BY THE COURT:
/s/ Alan C. Page Associate Justice
GILDEA, J., took no part in the consideration or decision of this matter.